 Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 1 of 28 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA


                                                 :   Civil Action No.:
DANIEL JOYCE, on behalf of himself and           :
others similarly situated,                       :
                                                 :   COMPLAINT--CLASS ACTION
                       Plaintiff,                :
                                                 :
       v.                                        :   JURY TRIAL DEMANDED
                                                 :
GLAUSIER KNIGHT JONES, PLLC,                     :
                                                 :
                       Defendant.                :
                                                 :

                                         Nature of Action

       1.      This is a class action brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq., and the Florida Consumer Collection Practices Act

(“FCCPA”), Fla Stat. § 559.55 et seq., for the benefit of Florida consumers who have been the

subject of debt collection efforts by Mankin Law Group, P.A. (“Defendant”).

       2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

Congress found to have contributed “to the number of personal bankruptcies, to marital

instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).

       3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

tasked with enforcing the FDCPA—once explained, “[h]armful debt collection practices remain
    Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 2 of 28 PageID 2




a significant concern today. In fact, the CFPB receives more consumer complaints about debt

collection practices than about any other issue.”1

        4.     Nearly half of the debt collection complaints received by the CFPB involve debt

collectors’ attempts to collect debts that consumers did not owe.2

        5.     To combat this serious ongoing problem in the debt collection industry, the

FDCPA requires debt collectors to send consumers “validation notices” at the outset of the

relationship, which contain certain information about consumers’ alleged debts and their rights

with respect to those debts. 15 U.S.C. § 1692g(a).

        6.     A debt collector must send this notice “[w]ithin five days after the initial

communication with a consumer in connection with the collection of any debt,” unless the

required information was “contained in the initial communication or the consumer has paid the

debt.” Id. at § 1692g(a).

        7.     As noted by the CFPB and the Federal Trade Commission, “this validation

requirement was a ‘significant feature’ of the law that aimed to ‘eliminate the recurring problem

of debt collectors dunning the wrong person or attempting to collect debts which the consumer

has already paid.’” Hernandez, No. 14-15672, at 5 (quoting S. Rep. No. 95-382, at 4 (1977)).

        8.     A debt collector does not comply with section 1692g “merely by inclusion of the

required debt validation notice; the notice Congress required must be conveyed effectively to the


1
        See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v. Williams,
Zinman,     &     Parham,     P.C.,  No.     14-15672    (9th    Cir.   Aug.    20,  2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
parham-p.c./140821briefhernandez1.pdf (last visited March 26, 2021).
2
         See Bureau of Consumer Financial Protection, Fair Debt Collection Practices Act —
CFPB              Annual          Report         2020         at          14         (2020),
https://files.consumerfinance.gov/f/documents/cfpb_fdcpa_annual-report-congress_03-2020.pdf
(last visited March 26, 2021).


                                                 2
 Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 3 of 28 PageID 3




debtor.” Swanson v. S. Or. Credit Serv., Inc., 869 F.2d 1222, 1225 (9th Cir. 1988) (emphasis

added).

          9.    To be effective, the notice must state the consumer’s rights clearly and not be

overshadowed or contradicted by other messages in the initial communication from the collector.

See Savino v. Computer Credit, Inc., 164 F.3d 81, 85 (2d Cir. 1998) (“A debt collection notice is

overshadowing or contradictory if it fails to convey the validation information clearly and

effectively and thereby makes the least sophisticated consumer uncertain as to her rights.”).

          10.   The FDCPA also prohibits false or misleading representations, and unfair or

unconscionable means, in collecting or attempting to collect a debt. 15 U.S.C. §§ 1692e, 1692f.

          11.   Florida’s state-law analog—the FCCPA—offers many of the same protections

and more. See Fla. Stat., § 559.552 (“This part is in addition to the requirements and regulations

of the federal act. In the event of any inconsistency between any provision of this part and any

provision of the federal act, the provision which is more protective of the consumer or debtor

shall prevail.”).

          12.   Among the FCCPA’s prohibitions: claiming or attempting to enforce a debt that is

known not to be legitimate. Id., § 559.72(9).

          13.   This case centers on Defendant (i) failing to effectively provide the disclosures

required by 15 U.S.C. § 1692g in its initial written communications to Florida consumers, or

within five days thereafter; (ii) misleading consumers into believing their debt disputes or

requests for validation would be futile; and (iii) attempting to collect illegitimate debts in the

form of inflated interest charges due to Defendant having failed to properly credit consumers for

payments already made.




                                                3
    Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 4 of 28 PageID 4




                                                Parties

        14.       Daniel Joyce (“Plaintiff”) is a natural person who at all relevant times resided in

Pasco County, Florida.

        15.       Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or

asserted to be owed or due, a creditor other than Defendant.

        16.       Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed

or due, arises from a transaction in which the money, property, insurance, or services that are the

subject of the transaction were incurred primarily for personal, family, or household purposes—

namely, assessments due to Twin Lakes Subdivision Association, Inc. (“Association”) (the

“Debt”).

        17.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        18.       Defendant is a law firm with its principal office in Hillsborough County, Florida.

        19.       Defendant “dedicate[s] [its] practice to the representation of owner-controlled

community associations, including homeowners, condominium, master, and professional

associations.”3

        20.       Defendant touts itself as having “a wealth of knowledge and experience in the

collection of delinquent community association assessments and fines,” which includes its

“experience handling thousands of collections matters” and “a proven track record of either

recovering the property through foreclosure proceedings or securing full payment of delinquent

amounts and fees through negotiated settlement.”4




3
        See https://www.glausierknightjones.com/ (last accessed March 26, 2021).
4
        See https://www.glausierknightjones.com/blank (last accessed March 26, 2021).


                                                   4
 Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 5 of 28 PageID 5




        21.     Defendant is an entity that at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

        22.     Upon information and belief, at the time Defendant attempted to collect the Debt

from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

the time that Defendant acquired it for collection.

        23.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

        24.     Defendant represented to Plaintiff that it was a debt collector, as shown below.

        25.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6),

and the FCCPA, Fla. Stat., § 559.55(7).

                                       Jurisdiction and Venue

        26.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

        27.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

of the events or omissions giving rise to the claims occurred in this district and as Defendant has

its principal place of business in this district.

        28.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

                                          Factual Allegations

        29.     In the first half of 2020, as a result of inadequate notice from the Association’s

property management company, Plaintiff missed his $159.00 quarterly assessment due April 1,

2020.




                                                    5
 Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 6 of 28 PageID 6




        30.    Plaintiff similarly missed the $159.00 quarterly assessment due July 1, 2020 for

the same reason.

        31.    Plaintiff had not intended to withhold payment of these assessments; he failed to

make payment by the deadline due to inadequate notice from the Association and its

management company.

        32.    Upon receiving notice in late July 2020, Plaintiff made a $159.00 payment on

August 13, 2020.

        33.    Plaintiff did not receive any further communications from the Association or its

property management company regarding his assessments until, on or about October 15, 2020,

Defendant sent a written communication to Plaintiff in connection with the collection of the

Debt.

        34.    A true and correct copy of the October 15, 2020 communication to Plaintiff is

attached as Exhibit A.

        35.    This October 15 communication to Plaintiff was the first communication Plaintiff

received from Defendant.

        36.    Plaintiff did not receive any other communication from Defendant within five

days of the October 15 communication.

        37.    Defendant’s October 15 communication begins: “Please be advised that this office

represents Twin Lakes Subdivision Association, Inc. (hereinafter the “Association”).” Ex. A at 1.

        38.    Defendant goes on to state that Plaintiff’s “account with the Association is now

substantially delinquent. Accordingly, this matter has been referred to this law firm for

appropriate action.” Id.




                                               6
 Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 7 of 28 PageID 7




        39.     After noting “a past due balance since April 2020,” Defendant demands a

“TOTAL AMOUNT DUE THROUGH OCTOBER 15, 2020” of $662.79, after deducting the

$159.00 payment received on August 13, 2020:




Id. at 1-2.

        40.     Notably, the “TOTAL AMOUNT DUE” includes a 12% interest charge of $12.49

based upon total assessments of $477.00—three quarterly payments of $159.00 each for April 1,

2020 through October 1, 2020. Id. at 1.

        41.     Defendant advises that, given the past due balance since April 2020, “any

payments applied since that date have been applied to the oldest debt first, including any

administrative fees, late fees and interest.” Id.

        42.     Defendant threatens:

        Unless the entire sum is paid within forty-five (45) days of the date of this letter,
        we shall proceed with appropriate actions to protect the Association’s interests,
        including, but not limited to the recording of a claim of lien. If a claim of lien is
        recorded against your lot to collect the amounts stated hereinabove, you will be
        responsible for the cost of recording the lien ($18.50) and certified mail ($6.59
        per unit owner per address), plus additional attorneys’ fees of approximately
        $250.00.

Id. at 2.




                                                    7
 Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 8 of 28 PageID 8




       43.     Defendant then warns: “This is the only communication regarding this matter that

you will receive prior to the recording of a claim of lien.” Id.

       44.     On the third page of its October 15 communication, in bold, capitalized letters,

Defendant provides a “NOTICE UNDER THE FAIR DEBT COLLECTION PRACTICES

ACT, 15 U.S.C. SECTION 1692” in which Defendant identifies itself as a debt collector and

states, inter alia: “THE DEBT COLLECTOR IS ATTEMPTING TO COLLECT A DEBT,

AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.” Id. at

3.

       45.     About one month later, on November 12, 2020, Plaintiff made another payment

on his account in the amount of $330.49—equivalent to two quarterly payments of $159.00 each,

plus an additional $12.49 for the interest charge listed in the October 15 letter.

       46.     Defendant nonetheless sent Plaintiff a second debt collection communication

dated November 17, 2020.

       47.     A true and correct copy of the November 17, 2020 communication to Plaintiff is

attached as Exhibit B.

       48.     Defendant’s November 17 communication purports to provide validity of the

Debt and encloses a “Homeowners Transaction History” showing the assessments and fines

imposed upon Plaintiff’s property, along with all payments received by the Association’s

management company up to, and including, November 16, 2020. See Ex. B at 1.

       49.     The letter then states: “The enclosed Homeowner Transaction History does not

show interest, costs of collection and attorney’s fees, for which you are additionally responsible

pursuant to the governing documents of the Association.” Id.




                                                  8
 Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 9 of 28 PageID 9




        50.    On the second page of its November 17 letter, Defendant provides a breakdown of

the Debt still showing an interest charge of $12.49 (as from the October 15 letter) and the

additional payment made by Plaintiff on November 12:




Id. at 2.

        51.    Defendant then demands payment by December 18, 2020 of the supposed

remaining balance of $332.30. Id.

        52.    Defendant     again     advises       in   bold,   capitalized   letters:    “THIS

COMMUNICATION IS FROM A DEBT COLLECTOR. THE UNDERSIGNED

ATTORNEY IS ATTEMPTING TO COLLECT A DEBT OWED TO TWIN LAKES

SUBDIVISION ASSOCIATION, INC. AND ANY INFORMATION OBTAINED WILL

BE USED FOR THAT PURPOSE.” Id.

                                     Class Action Allegations

        53.    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of the following three classes:

        Overshadowing Class: All persons (a) with a Florida address, (b) to whom
        Glausier Knight Jones, PLLC mailed an initial debt collection communication not
        known to be returned as undeliverable, (c) in connection with the collection of a
        consumer debt, (d) in the one year preceding the date of this complaint, (e) that



                                                 9
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 10 of 28 PageID 10




        stated: “This is the only communication regarding this matter that you will receive
        prior to the recording of a claim of lien.”

        Overcharge Class: All persons (a) with a Florida address, (b) to whom Glausier
        Knight Jones, PLLC mailed a debt collection communication not known to be
        returned as undeliverable, (c) in connection with the collection of a consumer
        debt, (d) in the one year preceding the date of this complaint, (e) that attempted to
        collect interest on a payment received prior to the date of the communication.

        FCCPA Overcharge Class: All persons (a) with a Florida address, (b) to whom
        Glausier Knight Jones, PLLC mailed a debt collection communication not known
        to be returned as undeliverable, (c) in connection with the collection of a
        consumer debt, (d) in the two years preceding the date of this complaint, (e) that
        attempted to collect interest on a payment received prior to the date of the
        communication.

        54.    Excluded from the classes is Defendant, its officers and directors, members of

their immediate families and their legal representatives, heirs, successors, or assigns, and any

entity in which Defendant has or had controlling interests.

        55.    The classes satisfy Rule 23(a)(1) because, upon information and belief, they are

so numerous that joinder of all members is impracticable.

        56.    The exact number of class members is unknown to Plaintiff at this time and can

only be determined through appropriate discovery.

        57.    The classes are ascertainable because they are defined by reference to objective

criteria.

        58.    In addition, upon information and belief, the names and addresses of all members

of the proposed classes can be identified through business records maintained by Defendant.

        59.    The classes satisfy Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

the claims of the members of the classes.

        60.    To be sure, Plaintiff’s claims and those of the members of the classes originate

from the same standardized debt collection letters utilized by Defendant, and Plaintiff possesses

the same interests and has suffered the same injuries as each member of the classes.


                                                 10
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 11 of 28 PageID 11




          61.      Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately protect the

interests of the members of the classes, and he has retained counsel experienced and competent

in class action litigation.

          62.      Plaintiff has no interests that are contrary to or in conflict with the members of the

classes that he seeks to represent.

          63.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since, upon information and belief, joinder of all members is

impracticable.

          64.      Furthermore, as the damages suffered by individual members of the classes may

be relatively small, the expense and burden of individual litigation could make it impracticable

for the members of the classes to individually redress the wrongs done to them.

          65.      There will be no unusual difficulty in the management of this action as a class

action.

          66.      Issues of law and fact common to the members of the classes predominate over

any questions that may affect only individual members, in that Defendant has acted on grounds

generally applicable to the classes.

          67.      Among the issues of law and fact common to the classes are:

                a. Defendant’s violations of the FDCPA as alleged herein;

                b. whether Defendant is a debt collector as defined by the FDCPA;

                c. whether Defendant’s statement that the debtor will receive no further

                   communications prior to the recording of a claim of lien violates 15 U.S.C. §

                   1692g(b) and/or 15 U.S.C. § 1692e;




                                                    11
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 12 of 28 PageID 12




             d. whether Defendant’s attempted collection of interest on payments received prior

                to its collection communications violates 15 U.S.C. § 1692e(2)(A) and/or 15

                U.S.C. § 1692f(1) and/or Fla. Stat. § 559.72(9);

             e. the availability of statutory penalties; and

             f. the availability of attorneys’ fees and costs.

     Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692g(b)

       68.      Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 67 above.

       69.      The FDCPA at 15 U.S.C. § 1692g(a) provides:

       Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid
       the debt, send the consumer a written notice containing –

             (1) the amount of the debt;

             (2) the name of the creditor to whom the debt is owed;

             (3) a statement that unless the consumer, within thirty days after receipt of the
             notice, disputes the validity of the debt, or any portion thereof, the debt will be
             assumed to be valid by the debt collector;

             (4) a statement that if the consumer notifies the debt collector in writing
             within the thirty-day period that the debt, or any portion thereof, is disputed,
             the debt collector will obtain verification of the debt or a copy of a judgment
             against the consumer and a copy of such verification or judgment will be
             mailed to the consumer by the debt collector; and

             (5) a statement that, upon the consumer’s written request within the thirty-day
             period, the debt collector will provide the consumer with the name and
             address of the original creditor, if different from the current creditor.

       70.      In turn, the FDCPA at 15 U.S.C. § 1692g(b) provides:

       If the consumer notifies the debt collector in writing within the thirty-day period
       described in subsection (a) that the debt, or any portion thereof, is disputed, or
       that the consumer requests the name and address of the original creditor, the debt
       collector shall cease collection of the debt, or any disputed portion thereof, until


                                                   12
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 13 of 28 PageID 13




       the debt collector obtains verification of the debt or a copy of a judgment, or the
       name and address of the original creditor, and a copy of such verification or
       judgment, or name and address of the original creditor, is mailed to the consumer
       by the debt collector. Collection activities and communications that do not
       otherwise violate this subchapter may continue during the 30-day period referred
       to in subsection (a) unless the consumer has notified the debt collector in writing
       that the debt, or any portion of the debt, is disputed or that the consumer requests
       the name and address of the original creditor. Any collection activities and
       communication during the 30-day period may not overshadow or be inconsistent
       with the disclosure of the consumer’s right to dispute the debt or request the
       name and address of the original creditor.

(emphasis added).

       71.     The manner by which Defendant conveyed the validation notice required by 15

U.S.C. § 1692g(a) was ineffective as its simultaneous warning that the October 15 letter “is the

only communication regarding this matter that you will receive prior to the recording of a claim

of lien,” Ex. A at 2, was inconsistent with, and overshadowed and contradicted, the statutory

validation notice.

       72.     In the alternative, Defendant, through its October 15 letter, failed to explain an

apparent, though not actual, contradiction that its letter creates regarding statutorily mandated

disclosures that Defendant was required to provide to Plaintiff.

       73.     Specifically, while Defendant included the validation notice required by 15

U.S.C. § 1692g(a) with the appropriate 30-day time-period for disputing the debt or requesting

creditor information, in that same communication, Defendant advised that there would be no

further communications to Plaintiff prior to the recording of a claim of lien absent his full

payment of the debt within 45 days of the date of the letter. See Ex. A.

       74.     Indeed, Defendant specifically threatened: “Unless the entire sum is paid within

forty-five (45) days of the date of this letter, we shall proceed with appropriate actions to protect

the Association’s interests, including, but not limited to the recording of a claim of lien.” Id. at 2.




                                                  13
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 14 of 28 PageID 14




          75.   What’s more, Defendant also warned that the recording of a lien also would bring

additional costs and attorney’s fees. See id.

          76.   The October 15 letter overshadows the validation notice because the least

sophisticated consumer is unlikely to understand, on the basis of the letter, that upon notifying

Defendant of a dispute, debt collection activities would cease until Defendant obtains

verification of the debt and a copy of such verification is mailed to the consumer.

          77.   To the contrary, the October 15 communication specifically states that “[t]his is

the only communication regarding this matter that you will receive prior to the recording of a

claim of lien.” Id.

          78.   And the October 15 communication threatens: “Unless the entire sum is paid

within forty-five (45) days of the date of this letter, we shall proceed with appropriate actions to

protect the Association’s interests, including, but not limited to the recording of a claim of lien.”

See id.

          79.   As a result, Defendant’s October 15, 2020 communication is likely to discourage

the least sophisticated consumer from exercising his statutory validation rights for fear of futility

since Defendant told him he would receive no further communications from Defendant and since

Defendant advised him that the next step would be to record a claim of lien—and thus incur

additional costs and attorney’s fees—absent full payment within 45 days.

          80.   “In this manner, the letter effectively overshadows the disclosed right to dispute

by conveying an inaccurate message that exercise of the right does not have an effect that the

statute itself says it has.” Mashiri v. Epstein Grinnell & Howell, 845 F.3d 984, 992 (9th Cir.

2017).

          81.   Defendant thus violated 15 U.S.C. § 1692g(b).




                                                 14
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 15 of 28 PageID 15




        82.     The harm suffered by Plaintiff is particularized in that the violative initial debt

collection letter at issue was sent to him personally, regarded his personal Debt, and failed to

effectively provide him statutorily mandated disclosures to which he was entitled.

        83.     Section 1692g furthers the purpose of protecting debtors from abusive debt

collection activity by requiring a debt collector who solicits payment from a consumer to provide

that consumer a detailed validation notice, which allows the consumer to confirm that he owes

the debt sought by the collector before paying it, and to appropriately chart his response to the

collection activity.

        84.     The content of Defendant’s October 15, 2020 communication created a material

risk of harm to the concrete interests Congress sought to protect in enacting the FDCPA.

        85.     Specifically, when a consumer is informed on the one hand that he may dispute

his debt or seek creditor information within 30 days of his receipt of a collection letter, but on the

other hand that the collector will provide no further communications in the next 45 days before

recording a lien on the consumer’s property, he is left unsure of his rights and effectively

discouraged from exercising those rights for fear of a lien.

        86.     Here, in light of this contradictory language, Plaintiff was confused as to whether

Defendant would respond to a written dispute, and even if so, whether it still would proceed with

recording a lien against his property in spite of such a dispute.

        87.     In this way, Defendant’s demand for payment, threats over the recording of a lien,

and admonishment that no further communications would be sent prior to the lien, all posed a

risk of harm to Plaintiff’s interests in determining how best to proceed with the Debt.

        88.     Though Plaintiff disagreed with the amount of the Debt, he understood a debt

dispute likely would be futile because Defendant indicated in its letter that it would not




                                                 15
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 16 of 28 PageID 16




communicate further with him, and that the only way to avoid a lien on his home was to pay the

Debt in full.

          89.   However, seeing no other options to address his concerns over the amounts being

collected, Plaintiff submitted a debt dispute, anyway.

          90.   What’s more, Defendant’s actions invaded a specific private right created by

Congress, and the invasion of said right creates the risk of real harm. See Church v. Accretive

Health, Inc., 654 F. App’x 990, 995 (11th Cir. 2016).

         Count II: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e

          91.   Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 67 above.

          92.   The FDCPA at 15 U.S.C. § 1692e provides “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

          93.   While Defendant included the validation notice required by 15 U.S.C. § 1692g(a)

in its October 15, 2020 communication, earlier in that same letter, Defendant clearly stated that it

would not send any further communications prior to the recording of a lien 45 days later. See Ex.

A at 2.

          94.   This warning was buttressed by Defendant’s demand for full payment of the Debt

within 45 days, else it would “proceed with appropriate actions to protect the Association’s

interests,” to include the recording of a lien with all the associated costs and attorney’s fees. Id.

          95.   Defendant’s stated refusal to provide any further communications before the

recording of a lien was deceptive and misleading given that the law specifically requires

Defendant to so respond to any written disputes or written requests for information.




                                                  16
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 17 of 28 PageID 17




       96.     Defendant’s statement made it unlikely the least sophisticated consumer would

understand that he could invoke his validation rights and still receive the requested information

from Defendant as a matter of course.

       97.     What’s more, Defendant’s statement, coupled with its simultaneous threat to

record a lien and charge various costs and fees associated with that recording, made it unlikely

the least sophisticated consumer would choose to exercise his validation rights, even presuming

he fully understood the existence of such rights.

       98.     By telling Plaintiff that its October 15, 2020 letter was “the only communication

regarding this matter that you will receive prior to the recording of a claim of lien,” Defendant

used a false, deceptive, or misleading representation in connection with the collection of a debt.

       99.     As a result, Defendant’s October 15 letter violated the FDCPA at section 1692e.

       100.    The harm suffered by Plaintiff is particularized in that the violative initial debt

collection letter at issue was sent to him personally and regarded his personal Debt.

       101.    And the violation of Plaintiff’s right not to be the target of misleading debt

collection communications is a concrete injury sufficient to confer standing.

       102.    Indeed, the harm Plaintiff alleges here—being misled by a debt collector about

the rights afforded him under the FDCPA—is precisely the type of abusive debt collection

practice that the FDCPA was designed to prevent.

       103.    And Plaintiff here was so misled because he understood from the October 15

letter that, while he could dispute the Debt, Defendant would not respond to any such dispute,

and so Plaintiff’s only option to avoid a lien being placed in his property was to pay the Debt in

full, even though the amount of the Debt was incorrect, as further explained below.




                                                17
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 18 of 28 PageID 18




   Count III: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(2)(A)

          104.     Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 67 above.

          105.     The FDCPA at 15 U.S.C. § 1692e(2)(A) provides:

          A debt collector may not use any false, deceptive, or misleading representation or
          means in connection with the collection of any debt. Without limiting the general
          application of the foregoing, the following conduct is a violation of this section:

                                                    *****

                 (2) The false representation of—

                   (A) the character, amount, or legal status of any debt;

          106.     Defendant’s October 15, 2020 and November 17, 2020 communications violated

15 U.S.C. § 1692e(2)(A) by falsely representing the character, amount, or legal status of the

Debt.

          107.     Specifically, on October 15, Defendant attempted to collect a debt that included

an interest charge of $12.49 for allegedly past due quarterly assessments beginning in April

2020, despite simultaneously acknowledging a $159.00 payment previously made on August 13,

2020. See Ex. A at 1-2.

          108.     Given Plaintiff’s payment of $159.00 on August 13, two months prior to the

mailing of Defendant’s October 15 letter, Defendant’s interest charge necessarily was inflated

for calculating interest on supposed past due assessments for which a portion already had been

paid before Defendant’s initial collection attempt.

          109.     Indeed, account statements dated April 30, 2020, May 31, 2020, and June 30,

2020 each show a “Current Account Balance” of $159.00—with no mention of any interest

charge.




                                                     18
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 19 of 28 PageID 19




        110.    True and correct copies of the April 30, May 31, and June 30 account statements

are attached as composite Exhibit C.

        111.    Then, on November 17, Defendant again attempted to collect a debt that included

the same interest charge of $12.49 for the same allegedly past due quarterly assessments

beginning in April 2020, despite acknowledging receipt of two separate payments, totaling

$489.49, prior to the mailing of its letter. See Ex. B at 2.

        112.    Defendant never explains in either collection letter how, or when, interest charges

began to accrue on Plaintiff’s allegedly past due assessments.

        113.    Notably, Defendant acknowledges that none of the Association’s documentation

to Plaintiff included an interest charge. See Ex. B at 1 (“The enclosed Homeowner Transaction

History does not show interest, costs of collection and attorney’s fees, for which you are

additionally responsible pursuant to the governing documents of the Association.”); accord Ex.

C.

        114.    Besides the quarterly assessments, the only additional charge appearing on the

Homeowner Transaction History, dated November 16, 2020 and attached to Defendant’s

November 17 letter, is $75 for “Collection Income to Attorney” with a “Posting Date” of

October 9, 2020. See Ex. B at 3.

        115.    This comports with Plaintiff’s April, May, and June account statements reflecting

no interest charges. See Ex. C.

        116.    If the Association had not applied an interest charge to Plaintiff’s account until it

sent the account to Defendant for collection in October 2020, then, at a minimum, Defendant

should not have charged interest on the amount for which Plaintiff already had made a payment

in August 2020, two months before Defendant’s initial communication in October 2020.




                                                  19
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 20 of 28 PageID 20




       117.    On the other hand, if the Association applied an interest charge to Plaintiff’s

account as soon as it allegedly became delinquent following his missed April 1, 2020 payment—

even though its own documentation states otherwise, see Ex. C—then Plaintiff’s subsequent

payments in August 2020 and November 2020 should have been applied “first to any interest

accrued by the association, then to any administrative late fee, then to any costs and reasonable

attorney’s fees incurred in collection, and then to the delinquent assessment,” as Defendant

makes clear in its October 15 and November 17 communications. See Ex. A at 2; Ex. B. at 1.

       118.    In other words, Plaintiff’s $159.00 payment in August 2020 and $330.49 payment

in November 2020 should have been applied to interest charges before any others.

       119.    But this necessarily did not happen, as Defendant attempted to collect the same

$12.49 in interest on October 15 (after Plaintiff’s August 13 payment) and on November 17

(after Plaintiff’s additional payment on November 12). See Ex. A; Ex. B.

       120.    So, even assuming the full $12.49 interest charge is justified—which Plaintiff

disputes, and which Defendant provides no explanation for its calculation and the Association’s

own records reflect no interest charge whatsoever, see Ex. C—that charge nonetheless should

have been satisfied with Plaintiff’s $159.00 payment on August 13 or his $330.49 payment on

November 12.

       121.    Yet, Defendant still attempted to collect the same $12.49 in interest in its

November 17 letter. See Ex. B at 2.

       122.    What’s more, by email communication to Plaintiff dated November 20, 2020,

Karen Mason, President of the Association, agreed on behalf of the Association to waive any

interest charges or late fees on Plaintiff’s account.




                                                  20
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 21 of 28 PageID 21




       123.    A true and correct copy of Ms. Mason’s November 20 email to Plaintiff is

attached as Exhibit D.

       124.    Thus, as of November 20, any interest charge that might have accrued on

Plaintiff’s account—in what amount, and at what time, still is not clear—no longer existed.

       125.    However, on a Homeowner Transaction History dated January 15, 2021 that

Defendant provided to Plaintiff on the same date, the $12.49 interest charge remained on

Plaintiff’s account, with no corresponding credit for the Association’s waiver.

       126.    A true and correct copy of the January 15, 2021 Homeowner Transaction History

is attached as Exhibit E.

       127.    Thus, Defendant improperly inflated the Debt in several ways—by collecting an

improper interest charge from the beginning, and then by not crediting his account after the

Association’s waiver of such interest and other charges.

       128.    By seeking to collect, collecting, and retaining such inflated amounts, Defendant

falsely represented the character, amount, or legal status of the Debt, in violation of 15 U.S.C. §

1692e(2)(A).

       129.    The harm suffered by Plaintiff is particularized in that the violative debt collection

letters at issue were sent to him personally and regarded his personal Debt.

       130.    And the violation of Plaintiff’s right not to be the target of misleading and inflated

debt collection communications is a concrete injury sufficient to confer standing.

       131.    Indeed, the harm Plaintiff alleges here—being misled by a debt collector as to the

true amount of his alleged debt and induced to pay an improperly inflated amount—is precisely

the type of abusive debt collection practice that the FDCPA was designed to prevent.




                                                21
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 22 of 28 PageID 22




       132.    What’s more, Plaintiff suffered actual damages in the form of his making several

payments on his account—one on August 13, 2020 for $159.00, another on November 12, 2020

for $330.49, and another on January 12, 2021 for $316.31—a portion of which Defendant

applied to the $12.49 interest charge levied on Plaintiff’s account, which included inflated

interest to which neither Defendant nor its client was entitled, and which the Association

expressly disavowed by email dated November 20, 2020.

       133.    Thus, Defendant’s false and misleading conduct caused Plaintiff to pay money

that he did not owe.

     Count IV: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692f(1)

       134.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 67 above.

       135.    The FDCPA at 15 U.S.C. § 1692f(1) provides:

       A debt collector may not use unfair or unconscionable means to collect or attempt
       to collect any debt. Without limiting the general application of the foregoing, the
       following conduct is a violation of this section:

                                             *****

           (1) The collection of any amount (including any interest, fee, charge, or
           expense incidental to the principal obligation) unless such amount is expressly
           authorized by the agreement creating the debt or permitted by law.

       136.    Defendant’s October 15, 2020 and November 17, 2020 communications violated

15 U.S.C. § 1692f(1) by using unfair and unconscionable means to collect, or attempt to collect,

Plaintiff’s alleged Debt.

       137.    As explained above, Defendant attempted to collect, and did collect, a debt that

included an interest charge of $12.49 for allegedly past due quarterly assessments beginning in

April 2020, despite acknowledging several payments made in August 2020 and November 2020.

See Ex. A at 1-2; Ex. B at 2.


                                               22
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 23 of 28 PageID 23




       138.    Defendant did so despite the Association’s records never reflecting any interest

charges on Plaintiff’s account. See Ex. C (April, May, and June 2020 account statements); see

also Ex. B at 3 (November 16, 2020 Homeowner Transaction History).

       139.    As a result of Plaintiff’s payments on August 13 and November 12, the monies

collected should have applied first and foremost to any interest charges outstanding—to the

extent such charges even existed—as Defendant acknowledges in its own collection

communications and is consistent with Florida law. See Ex. A at 1, Ex. B at 1.

       140.    Nonetheless, despite Plaintiff already having paid $489.49 by November 12,

Defendant’s November 17 letter still attempts to collect $12.49 in interest charges. Ex. B at 2.

       141.    Moreover, the Association later agreed to waive any interest or other charges

assessed to Plaintiff’s account. See Ex. D.

       142.    But Defendant never credited Plaintiff’s account for the $12.49 interest charge it

already had collected, as demonstrated by the January 15, 2021 Homeowner Transaction History.

See Ex. E.

       143.    Defendant thus attempted to collect, did collect, and retained, falsely inflated debt

amounts owing to inflated interest charges that should not have been collected to begin with, and

which should have been relinquished following the Association’s waiver of any interest charges.

       144.    By doing so, Defendant collected, or attempted to collect, an amount not

expressly authorized by agreement or permitted by law, in violation of 15 U.S.C. § 1692f(1).

       145.    The harm suffered by Plaintiff is particularized in that the violative debt collection

letter at issues were sent to him personally and regarded his personal Debt.

       146.    And the violation of Plaintiff’s right not to be the target of misleading and inflated

debt collection communications is a concrete injury sufficient to confer standing.




                                                23
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 24 of 28 PageID 24




       147.    Indeed, the harm Plaintiff alleges here—being subjected to attempted collection

efforts for false, inflated amounts, and being induced to pay such amounts—is precisely the type

of abusive debt collection practice that the FDCPA was designed to prevent.

       148.    What’s more, Plaintiff suffered actual damages in the form of his making several

payments on his account—one on August 13, 2020 for $159.00, another on November 12, 2020

for $330.49, and another on January 12, 2021 for $316.31—a portion of which Defendant

applied to the $12.49 interest charge levied on Plaintiff’s account, which included inflated

interest to which neither Defendant nor its client was entitled, and which the Association

expressly disavowed by email dated November 20, 2020.

       149.    Thus, Defendant’s unfair and unconscionable conduct caused Plaintiff to pay

money that he did not owe.

                          Count V: Violation of Fla. Stat., § 559.72(9)

       150.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 67 above.

       151.    The FCCPA at § 559.72(9) provides:

       In collecting consumer debts, no person shall:

                                              ****

       (9) Claim, attempt, or threaten to enforce a debt when such person knows that the
       debt is not legitimate, or assert the existence of some other legal right when such
       person knows that the right does not exist.

       152.    The October 15 and November 17, 2020 communications were sent in connection

with an attempt to collect the Debt from Plaintiff.

       153.    At the time Defendant acquired the Debt for collection, it was, upon information

and belief, considered to be in default.




                                                24
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 25 of 28 PageID 25




        154.    By attempting to collect interest that Plaintiff did not owe, Defendant claimed, or

attempted to enforce, a debt that it knew or should have known was not legitimate.

        155.    To be sure, Defendant attempted to collect, and did collect, a debt that included an

interest charge of $12.49 for allegedly past due quarterly assessments beginning in April 2020,

despite acknowledging several payments made in August 2020 and November 2020. See Ex. A

at 1-2; Ex. B at 2.

        156.    Defendant did so despite the Association’s records never reflecting any interest

charges on Plaintiff’s account. See Ex. C (April, May, and June 2020 account statements); see

also Ex. B at 3 (November 16, 2020 Homeowner Transaction History).

        157.    As a result of Plaintiff’s payments on August 13 and November 12, the monies

collected should have applied first and foremost to any interest charges outstanding—to the

extent such charges even existed—as Defendant acknowledges in its own collection

communications and is consistent with Florida law. See Ex. A at 1, Ex. B at 1.

        158.    Nonetheless, despite Plaintiff already having paid $489.49 by November 12,

Defendant’s November 17 letter still attempts to collect $12.49 in interest charges. Ex. B at 2.

        159.    Moreover, the Association later agreed to waive any interest or other charges

assessed to Plaintiff’s account. See Ex. D.

        160.    But Defendant never credited Plaintiff’s account for the $12.49 interest charge it

already had collected, as demonstrated by the January 15, 2021 Homeowner Transaction History.

See Ex. E.

        161.    As a result of its repeated collection efforts and refusal to relinquish that portion

of Plaintiff’s payments applied to the improper interest charges, Defendant violated Fla. Stat., §

559.72(9).




                                                 25
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 26 of 28 PageID 26




       162.    The harm suffered by Plaintiff is particularized in that the violative debt collection

letters at issue were sent to him personally, regarded his personal Debt, and wrongly claimed or

attempted to enforce a debt that Plaintiff did not owe, and which therefore was not legitimate.

       163.    Likewise, Defendant’s actions created a concrete harm in that they constituted

debt collection practices that the Florida legislature specifically prohibited, and those actions

created the risk that Plaintiff would pay monies he did not owe.

       164.    In fact, this very risk materialized once Plaintiff made payments on the Debt that

necessarily included inflated interest charges that he did not owe.

       165.    What’s more, Plaintiff suffered actual damages in the form of his making several

payments on his account—one on August 13, 2020 for $159.00, another on November 12, 2020

for $330.49, and another on January 12, 2021 for $316.31—a portion of which Defendant

applied to the $12.49 interest charge levied on Plaintiff’s account, which included inflated

interest to which neither Defendant nor its client was entitled, and which the Association

expressly disavowed by email dated November 20, 2020.

       166.    Thus, Defendant’s collection of a debt it knew or should have known to be

illegitimate caused Plaintiff to pay money that he did not owe

       WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

           A. Determining that this action is a proper class action under Rule 23 of the Federal

               Rules of Civil Procedure;

           B. Adjudging and declaring that Defendant violated 15 U.S.C. §§ 1692g(b), 1692e,

               1692e(2)(A), and 1692f(1);

           C. Adjudging and declaring that Defendant violated Fla. Stat., § 559.72(9);




                                                26
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 27 of 28 PageID 27




         D. Awarding Plaintiff and members of the classes statutory damages pursuant to 15

             U.S.C. § 1692k and Fla. Stat., § 559.77(2);

         E. Awarding Plaintiff and members of the classes actual damages incurred, as

             applicable, pursuant to 15 U.S.C. § 1692k and Fla. Stat., § 559.77(2);

         F. Enjoining Defendant from future violations of 15 U.S.C. §§ 1692g(b), 1692e,

             1692e(2)(A), and 1692f(1), and Fla. Stat., § 559.72(9), with respect to Plaintiff

             and the classes;

         G. Awarding Plaintiff and members of the classes their reasonable costs and

             attorneys’ fees incurred in this action, including expert fees, pursuant to 15 U.S.C.

             § 1692k, Fla. Stat., § 559.77(2), and Rule 23 of the Federal Rules of Civil

             Procedure;

         H. Awarding Plaintiff and the members of the classes any pre-judgment and post-

             judgment interest as may be allowed under the law; and

         I. Awarding other and further relief as the Court may deem just and proper.

                                       JURY DEMAND

      Plaintiff is entitled to, and hereby demands, a trial by jury.


Dated: March 26, 2021                        Respectfully submitted,


                                             /s/ Jesse S. Johnson
                                             James L. Davidson
                                             Florida Bar No. 723371
                                             Jesse S. Johnson
                                             Florida Bar No. 69154
                                             Greenwald Davidson Radbil PLLC




                                                27
Case 8:21-cv-00729-CEH-JSS Document 1 Filed 03/26/21 Page 28 of 28 PageID 28




                                   7601 N. Federal Highway, Suite A-230
                                   Boca Raton, FL 33487
                                   Tel: (561) 826-5477
                                   jdavidson@gdrlawfirm.com
                                   jjohnson@gdrlawfirm.com

                                   Counsel for Plaintiff and the proposed classes




                                     28
